 



Exhibit 10.28

AMENDMENT NO. 2 TO PARTICIPATION AGREEMENT

     THIS AMENDMENT NO. 2 TO PARTICIPATION AGREEMENT, dated as of December 31,
2002 (this “Amendment”), is entered into by and among HUMAN GENOME SCIENCES,
INC., a Delaware corporation, as Lessee and Construction Agent; GENOME STATUTORY
TRUST 2001A, a Connecticut statutory business trust, as Lessor; WELLS FARGO BANK
NORTHWEST, N.A., not in its individual capacity except as specifically set forth
herein, but solely as Trustee; BANCBOSTON LEASING INVESTMENTS INC., a Delaware
corporation and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association (as successor to FIRST UNION NATIONAL BANK), as Investors;
EAGLEFUNDING CAPITAL CORPORATION, a Delaware corporation, as Eagle; FLEET
SECURITIES, INC., a Delaware corporation, as Administrator of Eagle; FLEET
NATIONAL BANK, a national banking association and WACHOVIA BANK, NATIONAL
ASSOCIATION, as Liquidity Providers; FLEET NATIONAL BANK, as Fleet National Bank
Collateral Agent; WACHOVIA BANK, NATIONAL ASSOCIATION, as First Union Collateral
Agent; and FLEET NATIONAL BANK, as Administrative Agent. The capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned
thereto in Appendix A of the Participation Agreement (as defined below).

R E C I T A L S

     WHEREAS, Lessee, Construction Agent, Lessor, Trustee, the Investors, Eagle,
the Administrator, the Liquidity Providers, Fleet National Bank Collateral
Agent, First Union Collateral Agent and Administrative Agent are parties to that
certain Participation Agreement dated as of November 7, 2001 (as amended by
Amendment No. 1 to Participation Agreement, dated as of July 19, 2002, the
“Participation Agreement”);

     WHEREAS, in connection with the execution and delivery of this Amendment,
the parties hereto are executing and delivering that certain Letter Agreement,
dated as of the date hereof (the “Letter Agreement”), which provides for the
temporary waiver of certain potential defaults of Lessee and Construction Agent
under the Operative Documents;

     WHEREAS, the parties had previously agreed to clarify the provisions of the
Participation Agreement to reflect the parties’ original understanding relating
to the level of equity contributions to the Lessor;

     WHEREAS, the parties hereto wish to make certain clarifying amendments to
the Participation Agreement, effective as of November 7, 2001, relating to
equity contributions to the Lessor, the outstanding principal amount of the
Loans and the Fees payable;

     NOW, THEREFORE, in consideration of the mutual terms and conditions
contained herein and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I

AMENDMENTS

     SECTION 1.1. Amendment to Section 2.2(a). Section 2.2(a) of the
Participation Agreement is amended and restated to read in its entirety as
follows:



       “(a) Expenditures. Each Participant shall make available (subject to the
other limitations contained in any Operative Document on such Participant’s
obligation to make available any Investor Contribution or Loan, as the case may
be) its respective share of each Advance payable on the related Advance Date
(including Construction Period Accrued Interest to the extent allocable to such
items) as follows:



       (i) each Investor shall, in the form of equity contributions to Lessor,
make available to Administrative Agent on behalf of Lessor on such Advance Date
in immediately available funds an amount (each, an “Investor Contribution”)
equal to the sum of (y) the product of the Eligible Amount of the Advance being
funded on such Advance Date multiplied by such Investor’s Percentage Share
multiplied by 3.21%, plus (z) the product of the Noneligible Amount of the
Advance being funded on such Advance Date multiplied by such Investor’s
Percentage Share; provided, that no Investor shall be obligated to make
available any Investor Contribution to the extent that, after giving effect to
the proposed Investor Contribution, the outstanding aggregate amount of all
Investor Contributions attributable to such Investor would exceed such
Investor’s Commitment Amount;          (ii) the Conduit may, in its sole
discretion, (y) elect to (A) issue, if necessary, Commercial Paper Notes, and/or
(B) make Borrowings from the Liquidity Providers under the Liquidity Agreement,
and (z) with the proceeds thereof, make Conduit Loans on such Advance Date to
Lessor (which shall be contributed directly to Administrative Agent on behalf of
Lessor and the amount so funded shall be deemed a contribution to Lessor), in
the case of clauses (y) and (z) in an amount equal to the product of the
Eligible Amount of the Advance being funded on such Advance Date multiplied by
96.79%; and          (iii) with respect to any Advance Date on which Conduit
elects not to or otherwise does not make a Conduit Loan, the Liquidity Providers
shall make Facility Loans by funding the same to Administrative Agent for the
account of Lessor (which shall be funded directly to Administrative Agent on
behalf of Lessor and the amount so funded shall be deemed a Facility Loan) on
such Advance Date in immediately available funds in an amount equal to the
product of the Eligible Amount of the Advance being funded on such Advance Date
multiplied by such Liquidity Provider’s Pro Rata Portion multiplied by 96.79%;
provided, that no Liquidity Provider shall be obligated to make any Facility
Loan to the extent that, after giving effect to the proposed Facility Loan, the
outstanding aggregate principal amount of all Loans held by such Liquidity
Provider, plus the outstanding principal amount of all fundings under the
Liquidity Agreement, would exceed such Liquidity Provider’s Commitment Amount.”

2



--------------------------------------------------------------------------------



 



     SECTION 1.2. Amendment to Section 2.2.2. Section 2.2.2 of the Participation
Agreement is amended and restated to read in its entirety as follows:



       “SECTION 2.2.2. [Intentionally Omitted]”

     SECTION 1.3. Amendment to Section 2.2.3. Section 2.2.3 of the Participation
Agreement is amended and restated to read in its entirety as follows:



       “SECTION 2.2.3. [Intentionally Omitted]”

     SECTION 1.4. Amendment to Section 2.2.4. Section 2.2.4 of the Participation
Agreement is amended and restated to read in its entirety as follows:



       "SECTION 2.2.4. [Intentionally Omitted]”

     SECTION 1.5. Amendment to Appendix A to the Participation Agreement to
Delete the Definition of “Equity Percentage”. Appendix A to the Participation
Agreement is amended by deleting in its entirety the definition of “Equity
Percentage” set forth therein.

     SECTION 1.6. Amendment to Appendix A to the Participation Agreement to
Delete the Definition of “Loan Percentage”. Appendix A to the Participation
Agreement is amended by deleting in its entirety the definition of “Loan
Percentage” set forth therein.

     SECTION 1.7. Amendment to Appendix A to the Participation Agreement to
Insert the Definition of “Eligible Amount”. Appendix A to the Participation
Agreement is amended by inserting in the proper alphabetical location the
definition of “Eligible Amount” to read in its entirety as follows:



       “‘Eligible Amount’ means, in respect of any Advance being made on any
Advance Date, an amount equal to the aggregate amount of Eligible Accrued
Project Costs being funded with the proceeds of such Advance, as set forth on
the Advance Request applicable to such Advance.”

     SECTION 1.8. Amendment to Appendix A to the Participation Agreement to
Insert the Definition of “Noneligible Amount”. Appendix A to the Participation
Agreement is amended by inserting in the proper alphabetical location the
definition of “Noneligible Amount” to read in its entirety as follows:



       “‘Noneligible Amount’ means, in respect of any Advance being made on any
Advance Date, an amount equal to the difference of the aggregate amount of such
Advance minus the Eligible Amount of such Advance.”

3



--------------------------------------------------------------------------------



 



     SECTION 1.9. Amendment to Appendix A to the Participation Agreement to
Insert the Definition of “Eligible Ratio”. Appendix A to the Participation
Agreement is amended by inserting in the proper alphabetical location the
definition of “Eligible Ratio” to read in its entirety as follows:



       “‘Eligible Ratio’ means, as of any date of determination, a quotient,
expressed as a percentage, (a) the numerator of which equals the aggregate
amount of Eligible Amounts advanced to Lessee prior to such date of
determination pursuant to Section 2.2 of the Participation Agreement, and
(b) the denominator of which equals the aggregate amount of all Advances
advanced to Lessee prior to such date of determination pursuant to Section 2.2
of the Participation Agreement.”

     SECTION 1.10. Amendment to Appendix A to the Participation Agreement to
Insert the Definition of “Noneligible Ratio”. Appendix A to the Participation
Agreement is amended by inserting in the proper alphabetical location the
definition of “Noneligible Ratio” to read in its entirety as follows:



       “‘Noneligible Ratio’ means, as of any date of determination, a quotient,
expressed as a percentage, (a) the numerator of which equals the aggregate
amount of Noneligible Amounts advanced to Lessee prior to such date of
determination pursuant to Section 2.2 of the Participation Agreement, and
(b) the denominator of which equals the aggregate amount of all Advances
advanced to Lessee prior to such date of determination pursuant to Section 2.2
of the Participation Agreement.”

     SECTION 1.11. Amendment to Appendix A to the Participation Agreement to
Amend the Definition of “Investor Contribution”. The definition of “Investor
Contribution” set forth on Appendix A to the Participation Agreement is amended
and restated to read in its entirety as follows:



       “‘Investor Contribution’ is defined in Section 2.2(a)(i) of the
Participation Agreement.”

     SECTION 1.12. Amendment to Appendix A to the Participation Agreement to
Amend the Definition of “Required Liquid Collateral Amount”. The definition of
“Required Liquid Collateral Amount” set forth on Appendix A to the Participation
Agreement is amended and restated to read in its entirety as follows:

4



--------------------------------------------------------------------------------



 





       “‘Required Liquid Collateral Amount’ means, on any determination date
with respect to the Fleet National Bank Liquid Collateral or the First Union
Liquid Collateral, an amount equal to the sum of (a) + (b) + (c), where:



       (a) equals the product of



       (i) 102%, times



       (ii) the product of (A) times (B) times (C) times (D), where (A) is the
applicable Liquidity Provider Share determined as of the Documentation Date,
(B) is 96.79%, (C) is the Eligible Ratio, and (D) is the then Lease Balance,
including, without duplication, capitalized interest and Yield.



       (b) equals the product of (i) the applicable Investor’s Percentage Share
determined as of the Documentation, times (ii) 3.21%, times (iii) the Eligible
Ratio, times (iv) the Lease Balance, including, without duplication, capitalized
interest and Yield.



       (c) equals the product of (i) the applicable Investor’s Percentage Share
determined as of the Documentation Date, times (ii) the Noneligible Ratio, times
(iii) the Lease Balance, including, without duplication, capitalized interest
and Yield.

For purposes of calculating Required Liquid Collateral Amount, BancBoston
Leasing Investments Inc. and its successors and assigns is the applicable
Investor when the calculation above is made with respect to the Fleet Liquidity
Provider and its successors and assigns, and Wachovia Bank, National Association
and its successors and assigns is the applicable Investor when the calculation
above is made with respect to the First Union Liquidity Provider and its
successor and assigns.”

     SECTION 1.13. Amendment to Appendix A to the Participation Agreement to
Amend the Definition of “First Union”. The definition of “First Union” set forth
in Appendix A to the Participation Agreement is amended and restated to read in
its entirety as follows:



       ‘First Union’ means Wachovia Bank, National Association.”

5



--------------------------------------------------------------------------------



 



     SECTION 1.14. Amendment to Schedule II to the Participation Agreement. The
Commitment Amount of each Participant (or if a Person has made commitments in
more than one capacity, then the Commitment Amount in each such capacity) is
hereby amended and restated to be the amount set forth opposite a Participant’s
name:

         
Investors:
  Commitment Amount
BancBoston Leasing Investments, Inc.
  $ 9,000,000  
First Union
  $ 9,000,000  
Lenders:
       
EagleFunding Capital Corporation
  $ 432,000,000  
Fleet National Bank
         
A Loan
  $ 210,874,860    
B Loan
  $ 30,124,980  
 
   

--------------------------------------------------------------------------------

 
 
  $ 240,999,840  
 
   

--------------------------------------------------------------------------------

 
Wachovia Bank, National Association
         
A Loan
  $ 167,125,140    
B Loan
  $ 23,875,020  
 
   

--------------------------------------------------------------------------------

 
 
  $ 191,000,160  
 
   

--------------------------------------------------------------------------------

 
Liquidity Providers:
       
Fleet National Bank
  $ 245,819,837  
Wachovia Bank, National Association
  $ 194,820,163  

     SECTION 1.15. Amendment to Appendix A to the Participation Agreement to
Amend the Definition of “A Percentage”. The definition of “A Percentage” set
forth on Appendix A to the Participation Agreement is amended and restated to
read in its entirety as follows:



       “‘A Percentage’ means, in respect of any Advance being made on any
Advance Date, the product (expressed as a percentage) of (a) 87.5% times (b) the
difference of (i) 100% minus (ii) the aggregate percentage of such Advance
funded by the Investors pursuant to clauses (y) and (z) of Section 2.2(a)(i).”

     SECTION 1.16. Amendment to Appendix A to the Participation Agreement to
Amend the Definition of “B Percentage”. The definition of “B Percentage” set
forth on Appendix A to the Participation Agreement is amended and restated to
read in its entirety as follows:



       “‘B Percentage’ means, in respect of any Advance being made on any
Advance Date, the product (expressed as a percentage) of (a) 12.5% times (b) the
difference of (i) 100% minus (ii) the aggregate percentage of such Advance
funded by the Investors pursuant to clauses (y) and (z) of Section 2.2(a)(i).”

6



--------------------------------------------------------------------------------



 



ARTICLE II
CONDITIONS TO SATISFACTION DATE

     SECTION 2.1. Conditions to Effectiveness. Upon the satisfaction or waiver
in writing by Lessor, Trustee, the Investors, Eagle, the Administrator, the
Liquidity Providers, Fleet National Bank Collateral Agent, First Union
Collateral Agent and Administrative Agent of each of the conditions precedent
set forth in this Article II on the date hereof (the “Satisfaction Date”), this
Amendment shall be deemed effective as of November 7, 2001:



       (a) Compliance with Warranties. The representations and warranties set
forth in Article III hereof shall be true and correct.



       (b) Transaction Costs; Fees. All fees, costs and expenses due and payable
pursuant to Section 7.1 of the Participation Agreement, including all reasonable
fees and expenses of Mayer, Brown, Rowe & Maw in connection with the execution
and delivery of this Amendment, shall have been paid in full by Lessee and
Construction Agent.



       (c) Counterparts. The Administrative Agent shall have received
counterparts of this Amendment duly executed by Lessee, Construction Agent,
Lessor, Trustee, the Investors, Eagle, the Administrator, the Liquidity
Providers, Fleet National Bank Collateral Agent, and First Union Collateral
Agent.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

     In order to induce Lessor, Trustee, the Investors, Eagle, the
Administrator, the Liquidity Providers, Fleet National Bank Collateral Agent,
First Union Collateral Agent and the Administrative Agent to enter into this
Amendment, Lessee and Construction Agent hereby represent and warrant unto each
other party hereto on and as of, and as if the Letter Agreement were effective
on and as of, the date hereof:

     SECTION 3.1. Corporate and Governmental Authorization; Non-Contravention;
Due Execution, etc. The execution, delivery and performance by each of Lessee
and Construction Agent of this Amendment are within the corporate powers of each
of Lessee and Construction Agent, have been duly authorized by all necessary
corporate action, require no action by or in respect of, or filing with, any
governmental body, agency or official and do not contravene, or constitute a
default under, any provision of applicable law or regulation or of the
certificate of incorporation or by-laws of either of Lessee or Construction
Agent or of any agreement, judgment, injunction, order, decree or other
instrument binding upon either of Lessee or Construction Agent (including the
Operative Documents) or result in the creation or imposition of any Lien on any
asset of Lessee or Construction Agent, in each case, which would result in a
material adverse effect on either of Lessee’s or Construction Agent’s ability to
fulfill its obligations under the Operative Documents to which it is a party.
This Amendment has been duly executed and delivered by each of Lessee and
Construction Agent.

7



--------------------------------------------------------------------------------



 



     SECTION 3.2. Binding Effect. This Amendment constitutes a valid and binding
agreement of each of Lessee and Construction Agent, enforceable against each of
Lessee and Construction Agent in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

     SECTION 3.3. Representations and Warranties True; Absence of Defaults, etc.
The representations and warranties of each of Lessee and Construction Agent
contained in the Participation Agreement are true and correct on and as of the
Satisfaction Date except to the extent such representations and warranties
relate to a specific date, in which case such representations and warranties are
true and correct on and as of such specified date; each of Lessee and
Construction Agent has performed all agreements on its part required to be
performed under the Participation Agreement and the other Operative Documents on
or prior to the Satisfaction Date; and on and as of the Satisfaction Date there
exists no Construction Agency Default, Construction Agency Event of Default,
Lease Default or Lease Event of Default.

ARTICLE IV
INTERPRETATION

     SECTION 4.1. Ratification of and References to the Participation Agreement.
This Amendment shall be deemed to be an amendment to the Participation
Agreement, and the Participation Agreement, as amended hereby, is hereby
ratified, approved and confirmed in each and every respect. All references to
the Participation Agreement in any Operative Document or any other document,
instrument, agreement or writing shall hereafter be deemed to refer to the
Participation Agreement as amended hereby.

     SECTION 4.2. Limited Amendment of the Participation Agreement. Except as
specifically amended or modified herein, the Participation Agreement and the
other Operative Documents shall continue in full force and effect in accordance
with the provisions thereof and except as expressly set forth herein the
provisions hereof shall not operate as a waiver or amendment of any right, power
or privilege of Lessor, Trustee, the Investors, Eagle, the Administrator, the
Liquidity Providers, Fleet National Bank Collateral Agent, First Union
Collateral Agent or the Administrative Agent nor shall the entering into of this
Amendment preclude Lessor, Trustee, the Investors, Eagle, the Administrator, the
Liquidity Providers, Fleet National Bank Collateral Agent, First Union
Collateral Agent or the Administrative Agent from refusing to enter into any
further or future amendments.

     SECTION 4.3. Amendment is an Operative Document. This Amendment shall be
deemed an Operative Document.

8



--------------------------------------------------------------------------------



 



ARTICLE V
COVENANTS

     SECTION 5.1. Addition of A Certain Schedule: True Up. The parties hereto
acknowledge that Lessee is in the process of calculating the portion of the
Advances, Fees and capitalized interest and Yield that should have been advanced
or paid, as applicable, from and including November 7, 2001 through January 22,
2003 for each Participant. Lessee agrees to proceed diligently, after
consultation with the Participants, to provide a Schedule X that will be
attached hereto and be made a part of this Amendment. Schedule X will set forth
the amount of Fees and interest and Yield on each Scheduled Payment Date that
should have been paid or capitalized in accordance with the Participation
Agreement, as amended hereby, and also will provide the portion of each Advance
on each Advance Date that each Participant should have made pursuant to the
Participation Agreement, as amended hereby (the “Corrected Calculations”).
Schedule X will compare such Corrected Calculations to the actual amounts
advanced, paid or capitalized with respect to each Participant. Upon agreement
of all the parties hereto that Schedule X is acceptable, it shall be signed by
each party hereto and automatically become attached hereto and incorporated
herein as if it were attached as of the Satisfaction Date. Lessee shall true up
any amounts indicated as owed to any Participant on Schedule X on the next
Advance Date occurring at least three Business Days following acceptance of
Schedule X by all parties hereto, by including such amounts in the Advance
Request.

ARTICLE VI
MISCELLANEOUS

     SECTION 6.1. Counterparts. This Amendment may be executed by the parties
hereto in any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

     SECTION 6.2. Captions. Section captions used in this Amendment are inserted
for convenience of reference only and shall not affect the construction of this
Amendment or any provisions hereof.

     SECTION 6.3. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW ALL OTHER CONFLICTS OF LAWS
PRINCIPLES AND CHOICE OF LAW RULES OF NEW YORK.

     SECTION 6.4. Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

     SECTION 6.5. Instructions. The Participants hereby authorize and direct the
Trustee to enter into, execute and deliver this Amendment and perform all of the
obligations of the Trust thereunder.

[Signature pages follow]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the date first above written.



  HUMAN GENOME SCIENCES, INC.,
as Lessee and Construction Agent



  By /s/ Steven C. Mayer   Name: Steven C. Mayer   Title: Senior Vice President
and CFO       FLEET NATIONAL BANK, as Administrative Agent       By /s/ Kimberly
Martone   Name: Kimberly Martone   Title: Managing Director       GENOME
STATUTORY TRUST 2001A, as Lessor       By: Wells Fargo Bank Northwest, N.A., not
in
its individual capacity except as
specifically set forth herein, but solely
as Trustee



  By /s/ Rick Webster
Name: Rick Webster
Title: Assistant Trust Officer       WELLS FARGO BANK NORTHWEST, N.A., not in
its individual capacity except as specifically set forth
herein, but solely as Trustee       By /s/ Rick Webster   Name: Rick Webster  
Title: Assistant Trust Officer

 



--------------------------------------------------------------------------------



 





  BANCBOSTON LEASING INVESTMENTS INC., as
an Investor       By /s/ Steven S. Criscione   Name: Steven S. Criscione  
Title: Vice President



  WACHOVIA BANK, NATIONAL ASSOCIATION, as
an Investor



  By /s/ Barbara K. Angel   Name: Barbara K. Angel   Title: Vice President



  EAGLEFUNDING CAPITAL CORPORATION,
as a Lender       By: FLEET SECURITIES, INC.,
its attorney-in-fact       By /s/ John T. Hackett III   Name: John T. Hackett
III   Title: Director



  FLEET SECURITIES, INC., as Administrator of
EagleFunding Capital Corporation



  By /s/ Thomas M. Calhoun   Name: Thomas M. Calhoun   Title: Director



  FLEET NATIONAL BANK, as Fleet Liquidity Provider       By /s/ Kimberly Martone
  Name: Kimberly Martone   Title: Managing Director

 



--------------------------------------------------------------------------------



 





  FLEET NATIONAL BANK, as Fleet National Bank
Collateral Agent       By /s/ Kimberly Martone   Name: Kimberly Martone   Title:
Managing Director



  WACHOVIA BANK, NATIONAL ASSOCIATION, as
First Union Liquidity Provider       By /s/ Barbara K. Angel   Name: Barbara K.
Angel   Title: Vice President



  WACHOVIA BANK, NATIONAL ASSOCIATION, as
First Union Collateral Agent       By /s/ Barbara K. Angel   Name: Barbara K.
Angel   Title: Vice President

 